Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0008], "inenthalpic" should read "enthalpic" to refer to a thermodynamic model that uses enthalpy as a parameter.
In paragraph [0033], "inenthalpic" should read "enthalpic" to refer to a thermodynamic process that uses enthalpy as a parameter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

With respect to claims 7 and 19, the claims are rejected as being indefinite for using new terminology “inenthalpic” without providing a clear definition. Pursuant to MPEP 2173.05(a), the meaning of every claim term should be apparent.  For purposes of examination, “inenthalpic” will be interpreted as referring to the character of a thermodynamic model that uses enthalpy, specific enthalpy, or molar enthalpy as a term.

Claim Rejections - 35 USC § 101

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).

The claim recites:
A method comprising: 
generating a first predictive model associated with a first well of a plurality of wells in a cluster, wherein the first well is configured to produce a first fluid output and a second well of the plurality of wells is configured to produce a second fluid output, the first and the second fluid outputs flow to a cluster manifold via a system of pipelines in the cluster; 
receiving data characterizing one or more pressure measurements in the cluster, the one or more pressure measurements indicative of one or more pressure values associated with the first fluid output, and the second fluid output; 
recalibrating the first predictive model based on the one or more of the pressure measurements and historical data associated with the first well; and 
providing a first flow rate of the first fluid output calculated by the recalibrated first predicted model.

The limitation of “generating a first predictive model associated with a first well of a plurality of wells in a cluster, wherein the first well is configured to produce a first fluid output and a second well of the plurality of wells is configured to produce a second fluid output, the first and the second fluid outputs flow to a cluster manifold via a system of pipelines in the cluster;” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards generating a mathematical model that describes the relationship between parameters and/or 
The limitation of “recalibrating the first predictive model based on the one or more of the pressure measurements and historical data associated with the first well;” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. The limitation, as drafted and read in light of the specification, is directed towards adjusting a mathematical model of the first well by adjusting one or more coefficients to meet constraints that define the relationship between parameters used to characterize the first well, (see Specification [0031] line 4). Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, creating or adjusting a model describing a relationship between parameters, expressed in words rather than a specific formula, is a mathematical relationship. 
Under step 2A prong two, the judicial exception has not been integrated into a practical application.  If the claim, as a whole, integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim recites two additional limitations that are not an abstract idea: (1) “receiving data characterizing one or more pressure measurements in the cluster, the one or more pressure measurements indicative of one or more pressure values associated with the first fluid output, and the second fluid output;” and (2) “providing a first flow rate of the first fluid output calculated by the recalibrated first predicted model”.
The first additional limitation of “receiving data characterizing one or more pressure measurements in the cluster, the one or more pressure measurements indicative of one or more pressure values associated with the first fluid output, and the second fluid output” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The 
The second additional limitation of “providing a first flow rate of the first fluid output calculated by the recalibrated first predicted model” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation of “providing…” is insignificant extra-solution activity because it amounts to insignificant post-solution activity. See MPEP 2106.05(g) example (ii) of “Insignificant Application” - Printing or downloading generated menus. As noted above, generating and recalibrating a mathematical model is an abstract idea because these limitations are directed to a mathematical relationship. Providing an output of that mathematical relationship does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of obtaining oil, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to obtain oil beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or 
Here, the additional limitation of “receiving data characterizing one or more pressure measurements in the cluster, the one or more pressure measurements indicative of one or more pressure values associated with the first fluid output, and the second fluid output;” does not amount to significantly more because it is well understood, routine, and conventional. Steps such as receiving data have been recognized by the courts as well understood, routine and conventional. See MPEP 2106.05(d)(II) - example (i) Receiving or transmitting data over a network. Because this limitation is also directed to receiving data, it does not amount to significantly more. 
The second additional limitation of “providing a first flow rate of the first fluid output calculated by the recalibrated first predicted model” does not amount to significantly more because it is well understood, routine, and conventional. Steps such as storing information in memory have been recognized by the courts as well understood, routine, and conventional. See MPEP 2106.05(d)(II) - example (iv) Storing and retrieving information in memory. As read in light of the specification, this limitation is also directed to storing data in memory, (see Specification [0032] lines 2-3, “For example, the virtual flow rate can be displayed on a graphical user interface display space and/or stored in a database”). Because this limitation is also directed to storing data, it does not amount to significantly more.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.


With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, further comprising receiving data characterizing well head pressure detected at the first well and calculating the first flow rate based on the data characterizing well head pressure. The second limitation of “calculating the first flow rate based on the data characterizing well head pressure” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (vi) calculating the difference between local and average data values. As drafted and under a broadest reasonable interpretation, the first flow rate is calculated using a set of operations defined by first predictive model. The first limitation of “receiving data characterizing well head pressure detected at the first well” is insignificant extra-solution activity because it amounts to data gathering in order to update mathematical relationships using the data. See MPEP 2106.05(g) example (iv) of “Mere Data Gathering”- Obtaining information about transactions using the Internet to verify credit card transactions. As noted above, generating and recalibrating a mathematical model is an abstract idea because these limitations are directed to a mathematical relationship. Receiving data for either the generation step or the recalibration step as input to the mathematical relationship does not add a meaningful limitation to the abstract idea. The first limitation does not amount to significantly more because it is well understood, routine, and conventional. Steps such as receiving data have been recognized by the courts as well understood, routine and conventional. See MPEP 2106.05(d)(II) - example (i) Receiving or transmitting data over a network. Because this limitation is also directed to receiving data, it does not amount to significantly more. For the foregoing reasons, claim 2 is rejected under 35 U.S.C. 101 as patent ineligible.

wherein the recalibration of the first predictive model is repeated when a difference between the calculated flow rate of the first fluid output and a detected flow rate of the first fluid output exceeds a predetermined threshold value. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. The limitation, as drafted and read in light of the specification, is directed towards repeating the step of adjusting a mathematical model of the first well by adjusting one or more coefficients to meet constraints that define the relationship between parameters used to characterize the first well, (see Specification [0031] line 4). Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, a model describing a relationship between parameters, expressed in words rather than a specific formula, is a mathematical relationship. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 3 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, further comprising generating a manifold predictive model based on the first predictive model associated with the first well, a second predictive model associated with the second well, and a pipeline characteristic model associated with the system of pipelines. The limitation is an abstract idea because it is directed to a mathematical 

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 4, wherein the pipeline characteristic model is based on a change in pressure of a fluid and/or change in phase of the fluid flowing along a segment of the system of pipeline. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. Here, the pipeline characteristic model is given further limitations that it is based on change in pressure of a fluid and/or change in phase of the fluid. As drafted and under a broadest reasonable interpretation, the pipeline characteristic model is a mathematical relationship that has change in pressure as an input (see for example, Darcy’s law). Similar to a mathematical relationship between an enhanced directional radio 

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 5, wherein the fluid includes the first fluid output and the second fluid output.  The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. Here, the fluid is further defined as coming from both the first fluid output and second fluid output. As drafted and under a broadest reasonable interpretation, the pipeline characteristic model is a mathematical relationship that has a change in pressure and/or a change in phase from two separate wells as input. Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, a model describing a relationship between change in pressure of a fluid and/or change in phase of a fluid and another parameter such as flow rate is a mathematical relationship. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 5. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 6 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 4, wherein the manifold predictive model includes a thermodynamic model based on inenthalpic mixing of the first fluid output and the second fluid output. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. Here, the manifold predictive model is further defined as constrained by the condition of no change in enthalpy when mixing the first fluid output and second fluid output. As drafted and under a broadest reasonable interpretation, the pipeline characteristic model is a mathematical relationship defined by this model with the additional constraint of isenthalpic mixing. Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, a model describing a relationship between parameters subject to a specific thermodynamic constraint is a mathematical relationship. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 4, wherein the cluster manifold includes a separator configured to separate a mixture of first fluid output and second fluid output into an oil output and a water output. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between 

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 8, wherein the manifold predictive model is configured to calculate a second flow rate of the oil output and a third flow rate of the water output. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. Here, the limitation adds the constraint that the manifold predictive model is configured to calculate a second flow rate of the oil output and a third flow 

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, wherein the first predictive model is generated based on historical data indicative of one of more of well head pressure values, flow rate values and ratio between oil and gas in the first fluid output detected at the first well. is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards generating a mathematical model that describes the relationship between historical data indicative of one or more of well head pressure values, flow rate values, and ratio between oil and gas in the first fluid output detected at the first well. Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, a model describing a relationship between parameters, expressed in words rather than a specific formula, is a mathematical relationship. This judicial exception is not integrated into a practical application because there are no 

With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, further comprising varying one or more of an operating parameter of a pump at the first well and/or a valve operating value of a first well head at the first well based on the calculated first flow rate. The limitation of “varying … an operating parameter of a pump … and/or a valve operating value…” is insignificant extra-solution activity because it amounts to insignificant post-solution activity. See MPEP 2106.05(g) example (i) of “Insignificant Application” - Cutting hair after first determining the hair style. As noted above, generating and recalibrating a mathematical model is an abstract idea because these limitations are directed to a mathematical relationship. Similar to cutting hair with scissors after determining a hair style, varying an operating parameter of a pump and/or a valve operating value does not add a meaningful limitation to the abstract idea. The claim adds the general limitation of applying the output of the model to an operating parameter of a pump or valve, but there is no connection as to how the first flow rate effects the operating parameter and/or valve operating value in the claim. Because a pump and value often have operating parameters that vary in normal operation, this limitation does not add a meaningful limitation to the abstract idea steps of generating a model and recalibrating the model. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because varying one or more of an operating parameter of a pump and/or valve based on a desired flow rate calculated by a model is well understood, routine and conventional. In a common example, a dynamic model of a system is constructed, and a control algorithm is applied to keep a value Transactions of the Institute of Measurement and Control 1, no. 4 (1979): 187-194; Thomas, Philip J. Simulation of industrial processes for control engineers. (Elsevier, 1999): pp 282 col 1 paragraph two and supporting FIG. 22.1, showing flow control feedback system). The claim is directed to using conventional components in a conventional manner, which does not amount to significantly more. For the foregoing reasons, claim 11 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, wherein the first fluid output includes one or more of oil, gas and water produced by the first well. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. In the context of the claim, the first fluid output being oil, gas, and/or water is only relevant to the claim because the first predictive model would further require an expression or term that represents the effects of this type of fluid on the model. For example, the dynamic viscosity of oil is different than water, which is different from a combined oil-water fluid. The additional condition that the first predictive model is modeling a system with a specific type of fluid does not change the nature of the model being directed to a mathematical relationship. The mathematical relationship merely explains an additional phenomenon – i.e. the physical characteristics of the fluid. Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, the first predictive model of claim 1 with the further condition on the system it models in claim 12 is a mathematical relationship describing a relationship between parameters that includes a term or 

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. Applying step 1, the preamble of claim 13 claims a system so this claim falls within the statutory category of a machine. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim(s) recite(s) 
A system comprising: 
at least one data processor; 
memory coupled to the at least one data processor, the memory storing instructions to cause the at least one data processor to perform operations comprising: 
generating a first predictive model associated with a first well of a plurality of wells in a cluster, wherein the first well is configured to produce a first fluid output and a second well of the plurality of wells is configured to produce a second fluid output, the first and the second fluid outputs flow to a cluster manifold via a system of pipelines in the cluster; 
receiving data characterizing one or more pressure measurements in the cluster, the one or more pressure measurements indicative of one or more pressure values associated with the first fluid output, and the second fluid output; 
recalibrating the first predictive model based on the one or more of the pressure measurements and historical data associated with the first well; and


The limitation of “generating a first predictive model associated with a first well of a plurality of wells in a cluster, wherein the first well is configured to produce a first fluid output and a second well of the plurality of wells is configured to produce a second fluid output, the first and the second fluid outputs flow to a cluster manifold via a system of pipelines in the cluster;” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards generating a mathematical model that describes the relationship between parameters and/or data used to characterize the first well. Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, a model describing a relationship between parameters, expressed in words rather than a specific formula, is a mathematical relationship. 
The limitation of “recalibrating the first predictive model based on the one or more of the pressure measurements and historical data associated with the first well;” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. The limitation, as drafted and read in light of the specification, is directed towards adjusting a mathematical model of the first well by adjusting one or more coefficients to meet constraints that define the relationship between parameters used to characterize the first well, (see Specification [0031] line 4). Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, creating or adjusting a model describing a relationship between parameters, expressed in words rather than a specific formula, is a mathematical relationship. 

In regard to the first limitation of “at least one data processor” and the second limitation of “memory coupled to the at least one data processor, the memory storing instructions to cause the at least one data processor to perform operations comprising”, the claim is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (v) Requiring the use of software to tailor information and provide it to the user on a generic computer. Similar to example (v) Requiring the use of software to tailor information and provide it to the user on a generic computer, the claim here is using software on a generic computer to build a model to calculate a first flow rate of the first fluid output, and provide this information to a user, either directly through a user interface or indirectly by first storing the data in a database, (the claim limitation “providing…” is interpreted under its broadest reasonable meaning in light of the Specification, paragraph [0032]). 
The third additional limitation of “receiving data characterizing one or more pressure measurements in the cluster, the one or more pressure measurements indicative of one or more pressure values associated with the first fluid output, and the second fluid output” falls within the 
The fourth additional limitation of “providing a first flow rate of the first fluid output calculated by the recalibrated first predicted model” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation of “providing…” is insignificant extra-solution activity because it amounts to insignificant post-solution activity. See MPEP 2106.05(g) example (ii) of “Insignificant Application” - Printing or downloading generated menus. As noted above, generating and recalibrating a mathematical model is an abstract idea because these limitations are directed to a mathematical relationship. Providing an output of that mathematical relationship does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of obtaining oil, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to obtain oil beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination 
Here, the additional limitations of “at least one data processor;” and “memory coupled to the at least one data processor, the memory storing instructions to cause the at least one data processor to perform operations comprising” do not amount to significantly more because they are well understood, routine, and conventional. Steps such as retrieving instructions from memory have been recognized by the courts as well understood, routine, and conventional. See MPEP 2106.05(d)(II) - example (iv) Storing and retrieving information in memory.
 The additional limitation of “receiving data characterizing one or more pressure measurements in the cluster, the one or more pressure measurements indicative of one or more pressure values associated with the first fluid output, and the second fluid output;” does not amount to significantly more because it is well understood, routine, and conventional. Steps such as receiving data have been recognized by the courts as well understood, routine and conventional. See MPEP 2106.05(d)(II) - example (i) Receiving or transmitting data over a network. Because this limitation is also directed to receiving data, it does not amount to significantly more. 
The last additional limitation of “providing a first flow rate of the first fluid output calculated by the recalibrated first predicted model” does not amount to significantly more because it is well understood, routine, and conventional. Steps such as storing information in memory have been recognized by the courts as well understood, routine, and conventional. See MPEP 2106.05(d)(II) - example (iv) Storing and retrieving information in memory. As read in light of the specification, this limitation is also directed to storing data in memory, (see Specification [0032] lines 2-3, “For example, the virtual flow rate can be displayed on a graphical user interface display space and/or stored in a 
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. The processor and memory are generic computer components arranged in the conventional manner of “memory coupled to the at least one data processor”. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 13 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 13, wherein the operations further comprising receiving data characterizing well head pressure detected at the first well and calculating the first flow rate based on the data characterizing well head pressure. The second limitation of “calculating the first flow rate based on the data characterizing well head pressure” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C) – example (vi) calculating the difference between local and average data values. As drafted and under a broadest reasonable interpretation, the first flow rate is calculated using a set of operations defined by first predictive model. The first limitation of “receiving data characterizing well head pressure detected at the first well” is insignificant extra-solution activity because it amounts to data gathering in order to update mathematical relationships using the data. See MPEP 2106.05(g) example (iv) of “Mere Data Gathering”- Obtaining information about transactions using the Internet to verify credit card transactions. As noted above, generating and recalibrating a mathematical model is an abstract idea because these limitations are directed to a mathematical relationship. Receiving data for either the 

With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 14, wherein the recalibration of the first predictive model is repeated when a difference between the calculated flow rate of the first fluid output and a detected flow rate of the first fluid output exceeds a predetermined threshold value. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. The limitation, as drafted and read in light of the specification, is directed towards repeating the step of adjusting a mathematical model of the first well by adjusting one or more coefficients to meet constraints that define the relationship between parameters used to characterize the first well, (see Specification [0031] line 4). Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, a model describing a relationship between parameters, expressed in words rather than a specific formula, is a mathematical relationship. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 14. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the 

With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 13, wherein the operations further comprising generating a manifold predictive model based on the first predictive model associated with the first well, a second predictive model associated with the second well, and a pipeline characteristic model associated with the system of pipelines. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. The limitation, as drafted and read in light of the specification (see Specification [0033]), is directed towards generating a mathematical model that describes the relationship between a first predictive model, a second predictive model, and a pipeline characteristic model used to characterize the manifold. Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, a model describing a relationship between parameters, expressed in words rather than a specific formula, is a mathematical relationship. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 16 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 16, wherein the pipeline characteristic model is based on a change in pressure of a fluid and/or change in phase of the fluid flowing along a segment of the system of pipeline. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. Here, the pipeline characteristic model is given further limitations that it is based on change in pressure of a fluid and/or change in phase of the fluid. As drafted and under a broadest reasonable interpretation, the pipeline characteristic model is a mathematical relationship that has change in pressure as an input (see for example, Darcy’s law). Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, a model describing a relationship between change in pressure of a fluid and/or change in phase of a fluid and another parameter such as flow rate is a mathematical relationship. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 16. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 17 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 17, wherein the fluid includes the first fluid output and the second fluid output. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. Here, the fluid is further defined as coming from both the first fluid output and second fluid output. As drafted and under a broadest reasonable interpretation, the pipeline characteristic model is a mathematical relationship that has a change in pressure and/or a change in phase from two separate wells as input. Similar to a 

With respect to claim 19, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 16, wherein the manifold predictive model includes a thermodynamic model based on inenthalpic mixing of the first fluid output and the second fluid output. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. Here, the manifold predictive model is further defined as constrained by the condition of no change in enthalpy when mixing the first fluid output and second fluid output. As drafted and under a broadest reasonable interpretation, the pipeline characteristic model is a mathematical relationship defined by this model with the additional constraint of isenthalpic mixing. Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, a model describing a relationship between parameters subject to a specific thermodynamic constraint is a mathematical relationship. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 16. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for 

With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 16, wherein the cluster manifold includes a separator configured to separate a mixture of first fluid output and second fluid output into an oil output and a water output. The limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A) – example (iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement. In the context of the claim, the cluster manifold including an oil/water separator is only relevant to the claim because the manifold predictive model would further require an expression or term that represents the effects of the separator on the model. For example, the dynamic viscosity of the combined oil-water fluid will be different after the oil and water are separated. The additional condition that the manifold predictive model is modeling a system with an additional feature does not change the nature of the model being directed to a mathematical relationship. The mathematical relationship merely explains an additional phenomenon – i.e. the separator. Similar to a mathematical relationship between an enhanced directional radio activity and antenna conductor arrangement, the manifold predictive model of claim 4 with the further condition on the system it models in claim 20 is a mathematical relationship describing a relationship between parameters that includes a term or expression to account for a separator. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 16. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 20 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. US 2010/0023269 (Yusti).

With respect to claim 1, Yusti teaches A method comprising (see generally method of FIG. 7, which includes the FIGS. 13-15 by step 34 and includes FIG. 8 by means of step 35; which further includes FIG. 9 by step 52 and FIG. 11 by step 54): generating a first predictive model associated with a first well of a plurality of wells in a cluster (generating a well model for a particular well happens when at least the physical geometry of a particular well is applied to a particular model, [0067] lines 1-4; see FIG. 7, where well 1 data is input to calculations 35 and steps 27 and 52 of FIG. 8 where the models are applied to the data), wherein the first well is configured to produce a first fluid output and a second well of the plurality of wells is configured to produce a second fluid output, the first and the second fluid outputs flow to a cluster manifold via a system of pipelines in the cluster (as shown in FIG. 7, data from one or more wells W, shown as well 1 to well n, in a field are collected and fed to calculation process 35, [0093]; as shown in FIG. 14, manifolds 81 and 83 connect system of pipelines 5_1 through 5_5, [0136] lines 13-21; FIG. 14 is discussed in relation to calibration process 34 of FIG. 7, [0132] lines 16-21); receiving data characterizing one or more pressure measurements in the cluster, the one or more pressure measurements indicative of one or more pressure values associated with the first fluid output, and the second fluid output (as shown in FIG. 8, data collection process 48 can include data corresponding to measurements of pressure and temperature at the wellhead, [0095] lines 7-10; note FIG. 8 is step 35 from FIG. 7; which shows that data is collected for multiple wells); recalibrating the first 

With respect to claim 2, Yusti teaches all of the limitations of claim 1, as noted above. Yusti further teaches receiving data characterizing well head pressure detected at the first well (as seen in FIG. 9, data collected in process 48 includes pressure upstream of choke value from wellhead pressure transducer WPT, [0110] lines 1-3 and 10-12) and calculating the first flow rate based on the data characterizing well head pressure (as seen in step 68 of FIG. 9, after adjusting, return the current flow estimates, [0111] line 24).

With respect to claim 3, Yusti teaches all of the limitations of claim 2, as noted above. Yusti further teaches wherein the recalibration of the first predictive model is repeated when a difference between the calculated flow rate of the first fluid output and a detected flow rate of the first fluid output exceeds a predetermined threshold value (step 105 of FIG. 15, has re-running through the process in FIG. 15 if measured and calculate rate are not within range R, [0156] line 11; and step 102 has calibrating/recalibrating models from step 34 of FIG. 7, [0155] lines 1-5).



With respect to claim 11, Yusti teaches all of the limitations of claim 1, as noted above. Yusti further teaches varying one or more of an operating parameter of a pump at the first well and/or a valve operating value of a first well head at the first well based on the calculated first flow rate (if flow test does not fall within range R, then alert is sent and flow test is performed again, which involves opening and closing flow choke valves 86_1 and 84_1 from FIG. 14 to reroute the well output to flow meter 82, [0156] lines 35-48).

With respect to claim 12, Yusti teaches all of the limitations of claim 1, as noted above. Yusti further teaches wherein the first fluid output includes one or more of oil, gas and water produced by the first well (pipes 5 carry all output phases, gas, oil, and water, [0134] lines 1-2).

With respect to claim 13, Yusti teaches A system comprising: at least one data processor; memory coupled to the at least one data processor, the memory storing instructions to cause the at least one data processor to perform operations comprising (processor, and program memory or some other capability for storing or acquiring program instructions according to which its operation is controlled, [0079] lines 12-15): generating a first predictive model associated with a first well of a 



With respect to claim 15, Yusti teaches all of the limitations of claim 14, as noted above. Yusti further teaches wherein the recalibration of the first predictive model is repeated when a difference between the calculated flow rate of the first fluid output and a detected flow rate of the first fluid output exceeds a predetermined threshold value (step 105 of FIG. 15, has re-running through the process in FIG. 15 if measured and calculate rate are not within range R, [0156] line 11; and step 102 has calibrating/recalibrating models from step 34 of FIG. 7, [0155] lines 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8-9, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2010/0023269 (Yusti) in view of U.S. Pub. 2016/0098502 (Havre)


However, Havre teaches generating a manifold predictive model (as seen in FIG. 12, Production Loop Model 510 referencing FIG. 6, [0148] lines 5-6) based on the first predictive model associated with the first well (as seen in FIG. 12, well A model 532 referencing FIG. 8, [0148] line 13), a second predictive model associated with the second well (as seen in FIG. 12, well B model 534 referencing FIG. 9, [0148] lines 13-14), and a pipeline characteristic model associated with the system of pipelines, (as seen in FIG. 12, pipeline line network model 520 referencing FIG. 7, [0148] line 11).
It would have been obvious to one skilled in the art before the effective filing date to combine Yusti with Havre because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Yusti discloses a system that teaches all of the claimed features except for generating a manifold predictive model. Yusti gives a motivation that activity from one well may affect another well, (Yusti [0164] lines 1-2), and also gives a motivation that data from export facilities may need to be reconciled against well model data, (Yusti [0158] lines 7-9). Havre teaches that flow through a pipeline network may be better understood, (Havre [0002] lines 5-7), by synchronizing a plurality of sub-models that model that network with respect to time, (Havre [0003] lines 10-11). A person having skill in the art would have a reasonable expectation of successfully modeling flow from multiple wells, by not just modeling the wells, but additionally modelling the pipelines and junctions (i.e. manifolds) that flow to the downstream processing facilities, (Havre [0148] entire paragraph) by modifying Yusti with the additional models of Havre. Therefore, it would have been obvious to combine Yusti with Havre to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 5, Yusti in view of Havre teaches all of the limitations of claim 4, as noted above. Yusti does not teach wherein the pipeline characteristic model is based on a change in pressure of a fluid and/or change in phase of the fluid flowing along a segment of the system of pipeline.
However, Havre teaches wherein the pipeline characteristic model is based on a change in pressure of a fluid and/or change in phase of the fluid flowing along a segment of the system of pipeline (pipes are modeled graphically as branches and junctions of pipes are modeled graphically as nodes, [0074]; branch solver calculates flow and pressure drop from a single flowline branch given inputs, [0079]).
It would have been obvious to one skilled in the art before the effective filing date to combine Yusti with Havre because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Yusti discloses a system that teaches all of the claimed features except for generating a manifold predictive model. Yusti gives a motivation that activity from one well may affect another well, (Yusti [0164] lines 1-2), and also gives a motivation that data from export facilities may need to be reconciled against well model data, (Yusti [0158] lines 7-9). Havre teaches that flow through a pipeline network may be better understood, (Havre [0002] lines 5-7), by synchronizing a plurality of sub-models that model that network with respect to time, (Havre [0003] lines 10-11). A person having skill in the art would have a reasonable expectation of successfully modeling flow from multiple wells, by not just modeling the wells, but additionally modelling the pipelines and junctions (i.e. manifolds) that flow to the downstream processing facilities, (Havre [0148] entire paragraph) by modifying Yusti with the additional models of Havre. Therefore, it would have been obvious to combine Yusti with Havre to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


However, Havre teaches wherein the fluid includes the first fluid output and the second fluid output (in FIG. 7, F-3 includes flow from S-A, which is interface point for well A model and S-B, which is interface point for well B model, [0141] lines 6-7).
It would have been obvious to one skilled in the art before the effective filing date to combine Yusti with Havre because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Yusti discloses a system that teaches all of the claimed features except for generating a manifold predictive model. Yusti gives a motivation that activity from one well may affect another well, (Yusti [0164] lines 1-2), and also gives a motivation that data from export facilities may need to be reconciled against well model data, (Yusti [0158] lines 7-9). Havre teaches that flow through a pipeline network may be better understood, (Havre [0002] lines 5-7), by synchronizing a plurality of sub-models that model that network with respect to time, (Havre [0003] lines 10-11). A person having skill in the art would have a reasonable expectation of successfully modeling flow from multiple wells, by not just modeling the wells, but additionally modelling the pipelines and junctions (i.e. manifolds) that flow to the downstream processing facilities, (Havre [0148] entire paragraph) by modifying Yusti with the additional models of Havre. Therefore, it would have been obvious to combine Yusti with Havre to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 8, Yusti in view of Havre teaches all of the limitations of claim 4, as noted above. Yusti further teaches wherein the cluster manifold includes a separator configured to separate a mixture of first fluid output and second fluid output into an oil output and a water output (separator may be included upstream of flow meter 82, which is configured to separate output of wells 4_1 

With respect to claim 9, Yusti in view of Havre teaches all of the limitations of claim 8, as noted above. Yusti does not teach wherein the manifold predictive model is configured to calculate a second flow rate of the oil output and a third flow rate of the water output.
However, Havre teaches wherein the manifold predictive model is configured to calculate a second flow rate of the oil output and a third flow rate of the water output (in FIG. 21, model may include variables that are transferred between connections including water mass flow and oil mass flow as further described in Table 1, [0217] and [0221]).
It would have been obvious to one skilled in the art before the effective filing date to combine Yusti with Havre because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Yusti discloses a system that teaches all of the claimed features except for generating a manifold predictive model. Yusti gives a motivation that activity from one well may affect another well, (Yusti [0164] lines 1-2), and also gives a motivation that data from export facilities may need to be reconciled against well model data, (Yusti [0158] lines 7-9). Havre teaches that flow through a pipeline network may be better understood, (Havre [0002] lines 5-7), by synchronizing a plurality of sub-models that model that network with respect to time, (Havre [0003] lines 10-11). A person having skill in the art would have a reasonable expectation of successfully modeling flow from multiple wells, by not just modeling the wells, but additionally modelling the pipelines and junctions (i.e. manifolds) that flow to the downstream processing facilities, (Havre [0148] entire paragraph) by modifying Yusti with the additional models of Havre. Therefore, it 

With respect to claim 16, Yusti teaches all of the limitations of claim 13, as noted above. Yusti does not teach wherein the operations further comprising generating a manifold predictive model based on the first predictive model associated with the first well, a second predictive model associated with the second well, and a pipeline characteristic model associated with the system of pipelines.
However, Havre teaches wherein the operations further comprising generating a manifold predictive model (as seen in FIG. 12, Production Loop Model 510 referencing FIG. 6, [0148] lines 5-6) based on the first predictive model associated with the first well (as seen in FIG. 12, well A model 532 referencing FIG. 8, [0148] line 13), a second predictive model associated with the second well (as seen in FIG. 12, well B model 534 referencing FIG. 9, [0148] lines 13-14), and a pipeline characteristic model associated with the system of pipelines, (as seen in FIG. 12, pipeline line network model 520 referencing FIG. 7, [0148] line 11).
It would have been obvious to one skilled in the art before the effective filing date to combine Yusti with Havre because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Yusti discloses a system that teaches all of the claimed features except for generating a manifold predictive model. Yusti gives a motivation that activity from one well may affect another well, (Yusti [0164] lines 1-2), and also gives a motivation that data from export facilities may need to be reconciled against well model data, (Yusti [0158] lines 7-9). Havre teaches that flow through a pipeline network may be better understood, (Havre [0002] lines 5-7), by synchronizing a plurality of sub-models that model that network with respect to time, (Havre [0003] lines 10-11). A person having skill in the art would have a reasonable expectation of successfully modeling flow from multiple wells, by not just modeling the wells, but additionally 

With respect to claim 17, Yusti in view of Havre teaches all of the limitations of claim 16, as noted above. Yusti does not teach wherein the pipeline characteristic model is based on a change in pressure of a fluid and/or change in phase of the fluid flowing along a segment of the system of pipeline.
However, Havre teaches wherein the pipeline characteristic model is based on a change in pressure of a fluid and/or change in phase of the fluid flowing along a segment of the system of pipeline (pipes are modeled graphically as branches and junctions of pipes are modeled graphically as nodes, [0074]; branch solver calculates flow and pressure drop from a single flowline branch given inputs, [0079]).
It would have been obvious to one skilled in the art before the effective filing date to combine Yusti with Havre because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Yusti discloses a system that teaches all of the claimed features except for generating a manifold predictive model. Yusti gives a motivation that activity from one well may affect another well, (Yusti [0164] lines 1-2), and also gives a motivation that data from export facilities may need to be reconciled against well model data, (Yusti [0158] lines 7-9). Havre teaches that flow through a pipeline network may be better understood, (Havre [0002] lines 5-7), by synchronizing a plurality of sub-models that model that network with respect to time, (Havre [0003] lines 10-11). A person having skill in the art would have a reasonable expectation of successfully modeling flow from multiple wells, by not just modeling the wells, but additionally modelling the pipelines and junctions (i.e. manifolds) that flow to the downstream processing facilities, 

With respect to claim 18, Yusti in view of Havre teaches all of the limitations of claim 17, as noted above. Yusti does not teach wherein the fluid includes the first fluid output and the second fluid output.
However, Havre teaches wherein the fluid includes the first fluid output and the second fluid output (in FIG. 7, F-3 includes flow from S-A, which is interface point for well A model and S-B, which is interface point for well B model, [0141] lines 6-7).
It would have been obvious to one skilled in the art before the effective filing date to combine Yusti with Havre because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Yusti discloses a system that teaches all of the claimed features except for generating a manifold predictive model. Yusti gives a motivation that activity from one well may affect another well, (Yusti [0164] lines 1-2), and also gives a motivation that data from export facilities may need to be reconciled against well model data, (Yusti [0158] lines 7-9). Havre teaches that flow through a pipeline network may be better understood, (Havre [0002] lines 5-7), by synchronizing a plurality of sub-models that model that network with respect to time, (Havre [0003] lines 10-11). A person having skill in the art would have a reasonable expectation of successfully modeling flow from multiple wells, by not just modeling the wells, but additionally modelling the pipelines and junctions (i.e. manifolds) that flow to the downstream processing facilities, (Havre [0148] entire paragraph) by modifying Yusti with the additional models of Havre. Therefore, it would have been obvious to combine Yusti with Havre to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2010/0023269 (Yusti) in view of U.S. Pub. 2016/0098502 (Havre) in further view of "Pipeline network optimization-application of genetic algorithm methodologies" (Stoffregen)

With respect to claim 7, Yusti in view of Havre teaches all of the limitations of claim 4, as noted above. Yusti does not teach wherein the manifold predictive model includes a thermodynamic model based on inenthalpic mixing of the first fluid output and the second fluid output.
However, Havre teaches wherein the manifold predictive model includes a thermodynamic model based on enthalpy (node may be used to join each pair of sub-branches and Newton-Raphson method can be used to solve for enthalpy as a secondary variable while solving for flow as a primary variable, [0090]).
Havre does not specifically teach that the thermodynamic model is based on inenthalpic mixing of the first fluid output and the second fluid output.
However, Stoffregen teaches wherein the manifold predictive model includes a thermodynamic model based on inenthalpic mixing of the first fluid output and the second fluid output (Upon mixing of 
It would have been obvious to one skilled in the art before the effective filing date to combine Yusti in view of Havre with Stoffregen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Yusti teaches all of the claimed features except for generating a manifold predictive model that includes a thermodynamic model based on inenthalpic mixing of the first fluid output and the second fluid output. Havre teaches modeling nodes (i.e. manifolds) where sub-branches meet using enthalpy as a parameter, (Havre [0090]). Stoffregen gives a motivation that optimization of a large gas pipeline network results in reduced hydraulic analysis time, reduced fuel consumption, and generally improved pipeline operation (Stoffregen, [abstract lines 1-3]. A person having skill in the art would have a reasonable expectation of successfully optimizing flow from multiple wells, by not just modeling the wells, but additionally optimizing the pipelines and junctions (i.e. manifolds) using the thermodynamic modeling method of nodes as in Havre, (Havre [0090]), that conserves enthalpic energy when two streams are mixed as in Stoffregen (Stoffregen [page 3 col 2 paragraph 2 lines 10-12). Therefore, it would have been obvious to combine Yusti with Havre to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 19, Yusti in view of Havre teaches all of the limitations of claim 16, as noted above. Yusti does not teach wherein the manifold predictive model includes a thermodynamic model based on inenthalpic mixing of the first fluid output and the second fluid output.
However, Havre teaches wherein the manifold predictive model includes a thermodynamic model based on enthalpy (node may be used to join each pair of sub-branches and Newton-Raphson 
Havre does not specifically teach that the thermodynamic model is based on inenthalpic mixing of the first fluid output and the second fluid output.
However, Stoffregen teaches wherein the manifold predictive model includes a thermodynamic model based on inenthalpic mixing of the first fluid output and the second fluid output (Upon mixing of streams of different temperatures the mixed temperature is calculated using conservation of enthalpy, [page 3 col 2 paragraph 2 lines 10-12).
It would have been obvious to one skilled in the art before the effective filing date to combine Yusti in view of Havre with Stoffregen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Yusti teaches all of the claimed features except for generating a manifold predictive model that includes a thermodynamic model based on inenthalpic mixing of the first fluid output and the second fluid output. Havre teaches modeling nodes (i.e. manifolds) where sub-branches meet using enthalpy as a parameter, (Havre [0090]). Stoffregen gives a motivation that optimization of a large gas pipeline network results in reduced hydraulic analysis time, reduced fuel consumption, and generally improved pipeline operation (Stoffregen, [abstract lines 1-3]. A person having skill in the art would have a reasonable expectation of successfully optimizing flow from multiple wells, by not just modeling the wells, but additionally optimizing the pipelines and junctions (i.e. manifolds) using the thermodynamic modeling method of nodes as in Havre, (Havre [0090]), that conserves enthalpic energy when two streams are mixed as in Stoffregen (Stoffregen [page 3 col 2 paragraph 2 lines 10-12). Therefore, it would have been obvious to combine Yusti with Havre to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 2129                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129